Citation Nr: 1132040	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to a compensable disability rating for fracture, fourth toe, right foot.

3.  Entitlement to an increased disability rating in excess of 10 percent for postoperative excision of lesion, left chest wall. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for an acquired psychiatric disorder and a compensable disability rating for fracture, fourth toe, right foot.  The Veteran filed a notice of disagreement with this determination in January 2008, and timely perfected his appeal in November 2008.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in May 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

With respect to the issue of entitlement to an increased disability rating in excess of 10 percent for postoperative excision of lesion, left chest wall, the Veteran did not submit a substantive appeal or provide any indication that he wanted to appeal the August 2010 rating decision denying this issue after the January 2011 statement of the case was sent to him.  However, the claim was included in the May 2011 Travel Board Hearing such that the Veteran had been led to believe that the issue of entitlement to increased disability rating for postoperative excision of lesion, left chest wall was still on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Therefore, the Board will adjudicate the issues of entitlement to an increased disability rating in excess of 10 percent for postoperative excision of lesion, left chest wall.

Although the RO framed the issue on appeal as entitlement to service connection for PTSD with depression, a review of the record indicates that the Veteran also claims to suffer from symptoms of anxiety.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD with depression to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

Additionally, in a June 2010 statement, the Veteran stated that he wanted to be considered for individual unemployability.  During the May 2011 Travel Board Hearing, the Veteran reported that he has been unable to work.  Furthermore, he reported that he has been unable to hold a steady job for 10 years.  He stated that the pain medication he was prescribed effected his ability to be hired.  The Board interprets these statements as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for fracture, fourth toe, right foot and postoperative excision of lesion, left chest wall.  Therefore, his TDIU claim is part of the increased rating claim for fracture, fourth toe, right foot and postoperative excision of lesion, and the Board has jurisdiction over both issues. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims. 

A. An Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder began during his military service.  Specifically, the Veteran stated he developed a psychiatric disorder as a result of an explosion, which resulted in the death of some of his fellow soldiers.  

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

At the May 2011 Travel Board Hearing, the Veteran reported that he was being seen for PTSD and depression, and went through a PTSD and substance abuse program.  Additionally, the Veteran gave details of an in-service event that contributed to his mental health conditions.  The Veteran reported that while he was in-service he witnessed an explosion, which resulted in the death of some of his friends.  Specifically, the Veteran reported that he saw these men catch on fire.  Furthermore, the Veteran stated that this event occurred at Fort Hood, Texas, in the summer of 1977.  Moreover, the Veteran reported that he was transferred to another unit after this event.  

VA outpatient treatment records note that the Veteran was treated for depression, anxiety, and mood changes.  Additionally, treatment records document that the Veteran was diagnosed with alcohol dependence and cocaine abuse.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for an acquired psychiatric disability, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's acquired psychiatric disability.  Although the Veteran has been seeking treatment from the VA for his condition, it remains unclear to the Board whether the Veteran has a currently diagnosed psychiatric condition and, if so, whether that condition is related to his in-service explosion or to any other aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's acquired psychiatric disability is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that a review of the record reveals that relevant VA treatment records have not yet been associated with the claims file.  At the May 2011 Travel Board Hearing, the Veteran reported that he was having mental health problems back in the 1980's, after coming out of service.  Furthermore, the Veteran reported that he was getting treatment at that time for his condition at Bay Pines.  Moreover, there are two documentations by the RO in July 2010 and August 2010 discussing the Veteran's treatment records at the VAMC Bay Pines from 1985 to 1991.  However, it does not appear these records were obtained and associated with the claims file.  Because it appears that there may be outstanding VA medical records that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf.


B. Increased rating for a fracture, fourth toe, right foot and a postoperative excision of lesion, left chest wall

The Veteran contends that his right foot and excision of lesion of the left chest wall conditions are worse than they are currently rated.  

In a May 2010 statement, the Veteran's representative stated that the Veteran contends that his right foot condition warrants a higher rating.  Additionally, the representative stated that his last examination for his toe was in 2007.  The November 2007 VA examination is too remote in time to address the current severity of the Veteran's service-connected fracture, fourth toe, right foot.  Additionally, at the May 2011 Travel Board Hearing, the Veteran reported that his symptoms of the scar from his excision had worsened.  Specifically, the Veteran reported that he was in pain every day, and sometimes puts gauze over it to make it feel better.  Furthermore, he stated that his scar is course, tender, and larger than it previously was.  The June 2010 VA examination is too remote in time to address the current severity of the Veteran's excision of lesion, left chest wall.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo VA examinations to assess the current nature, extent and severity of his fracture, fourth toe, right foot and excision of lesion, left chest wall.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

C. TDIU

Lastly, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is also inextricably intertwined with his pending increased rating and service connection claims.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating and service connection claims.  Moreover, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities.  Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records dated from 1980 to 1991 from the Bay Pines VAMC.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the foregoing, the AMC should arrange for the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to in-service stressors relating to the Veteran's fear of hostile military and terrorist activity.

Regardless of whether the Veteran is diagnosed with PTSD, the examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any other psychiatric disorder that is found to be present, including anxiety and depression.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should consider and discuss the Veteran's in-service incidents at Foot Hood, Texas and any current factors in the Veteran's life that could be the cause of his psychiatric disorder.  Additionally, the examiner should review the Veteran's service treatment records, VA mental health outpatient treatment records, and the May 2011 Travel Board Hearing transcript.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the Veteran should be scheduled for a new VA examination with an appropriate specialist to determine the current level of severity of the Veteran's fracture, fourth toe, right foot.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The examiner should write a comprehensive report discussing the current severity of the Veteran's fracture, fourth toe, right foot.  All necessary testing should be provided.  

Additionally, the examiner should specifically state if the Veteran's right, fourth toe condition is a foot injury that is moderate, moderately severe, or severe.  Furthermore, the examiner should state if the Veteran's right, fourth toe condition is a malunion or nonunion of the tarsal or metatarsal bones that is moderate, moderately severe, or severe.  Moreover, the examiner should state if the Veteran has hammer toe, unilateral hallux valgus, or metatarsalgia (anterior, unilateral, or bilateral) of the right, fourth toe.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Additionally, the Veteran should be scheduled for a VA examination with an appropriate specialist to determine the current level of severity of the Veteran's postoperative excision of lesion, left chest wall.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  
The examiner should write a comprehensive report discussing the current severity of the Veteran's postoperative excision of lesion, left chest wall.  The examiner should provide a description of each scar, including the size and location.  Additionally, the examiner should discuss whether the scars are superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); surface contour is elevated or depressed on palpation; hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  Furthermore, the examiner should also indicate whether any of the scars cause any limitation of the affected part.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Further, schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The claims folder must be reviewed by the examiner in conjunction with the examination and the review should be noted in the examination report.  

The examiner should opine as to whether the Veteran's service-connected disabilities (postoperative excision of lesion, left chest wall, and a fracture of the fourth toe, right foot), render him unable to secure or follow a substantially gainful occupation.  Additionally, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, to include whether a TDIU is warranted.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


